Name: Commission Regulation (EEC) No 1350/92 of 26 May 1992 introducing management measures for imports of certain bovine animals for 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/42 Official Journal of the European Communities 27. 5 . 92 COMMISSION REGULATION (EEC) No 1350/92 of 26 May 1992 introducing management measures for imports of certain bovine animals for 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, should be introduced in accordance with Article 1 of Regulation (EEC) No 1 1 57/92 ; Having regard to the Treaty establishing the European Economic Community, Whereas, in accordance with the quantitative assessments which provide the basis for the Council estimate of 27 January 1992 concerning young male bovine animals weighing 300 kg or less and intended for fattening for the period 1 January to 31 December 1992 (*), which still reflect the economic situation, the total absorption capa ­ city of the Community market in 1992 is estimated at a maximum of 425 000 head other than pure-bred breeding animals : Having regard to Council Regulation (EEC) No 1 1 57/92 of 28 April 1992 authorizing the implementation of management measures relating to imports of live bovine animals ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 1628/91 (3), and in particular Article 15 (2) thereof, Whereas, in view of imports planned under certain prefe ­ rential arrangements for 1992, i.e. 198 000 head included in the above estimate and 1 6 500 head under temporary agreements concluded with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic, 210 500 head should be admitted for import at the full levy between now and the end of the year ;Whereas, as a result of large production surpluses andother factors reducing outlets and in view of the potential for export to third countries, there is an imbalance between supply and demand on the Community beef and veal market ; whereas, therefore, despite important inter ­ vention buying, prices on the market are unsatisfactory ; whereas an analysis of the sector for 1992 shows that the situation is unlikely to improve in the short term ; Whereas the Commission will closely monitor develop ­ ments on the beef and veal market so as to be able to react immediately to any changes in the relevant economic criteria : Whereas, in order to take account to the greatest possible extent of the traditional structure of the Community veal market, imports of animals weighing 80 kg or less must be limited : Whereas experience gained in 1991 and forecasts for 1992 show that, in the absence of Community measures, massive imports into the Community of live bovine animals of up to 220 kg are likely to occur, due, in parti ­ cular, to the economically favourable stockfarming condi ­ tions existing in certain third countries ; whereas such imports are likely to greatly exceed both the traditional annual level of imports and the absorption capacity of the Community market ; whereas, therefore, the beef and veal market would be threatened with serious disturbance endangering, in particular, market prices and producers' incomes and making public intervention more difficult ; Whereas experience shows that limiting imports can give rise to speculative import applications ; whereas, in order to guarantee that the planned measures function correctly, most of the quantities available should be reserved for so-called traditional importers of live bovine animals ; whereas, so as not to introduce rigidity into trade relations in the sector, a second allocation should be made avai ­ lable for operators able to show that they are carrying out a genuine activity involving a significant number of animals ; whereas verification of those criteria requires that all applications from the same operator be submitted in the same Member State : Whereas, in order to take better account of market supply needs, traditional protective measures such as that adopted by Commission Regulation (EEC) No 1023/91 of 24 April 1991 suspending the issuing of import licences for live animals of the bovine species (4) should not be adopted but rather appropriate management measures Whereas, so as to avoid speculation, access to the quota should be denied to operators no longer carrying out an activity in the beef and veal sector on 1 January 1992 ;(  ) OJ No L 122, 7. 5. 1992, p. 4. 0 OJ No L 148, 28 . 6 . 1968, p. 24. (3) OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 105, 25. 4. 1991 , p. 50. 0 OJ No L 28, 4. 2. 1992, p. 19 . 27. 5. 92 Official Journal of the European Communities No L 145/43 Whereas the importation of 210 500 head during a single short period might excessively restrict economy freedom and would not adequately supply the market in view of the cyclical nature of market needs ; whereas, therefore, two different import periods should be laid down ; Whereas administrative and technical procedures for the allocation of the two quotas between the eligible operators and for the issue and use of import licences must be esta ­ blished ; whereas Commission Regulation (EEC) No 3719/88 ('), as amended by Regulation (EEC) No 1599/90 (2), lays down common detailed rules for the application of the system of import and export licneces and advance fixing certificates for agricultural products ; whereas Commission Regulation (EEC) No 2377/90 (3), as last amended by Regulation (EEC) No 815/91 (4), lays down special detailed rules for the application of the system of import and export licences in the beef and veal sector ; whereas the correct functioning of the manage ­ ment measures laid down by this Regulation requires derogations from certain provisions of the abovemen ­ tioned Regulations ; Whereas Regulation (EEC) No 1023/91 should be there ­ fore repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion in the time limit laid down by its Chairman, (b) the second part, equal to 30 %, i.e. 63 150 head, shall be allocated among importers who can furnish proof of having imported and/or exported at least 100 live bovine animals falling within CN code 0102 90 during 1981 and who are entered in the official register of a Member State. 3 . The 147 350 head shall be allocated among the eligible importers in proportion to their imports of animals within the meaning of Article 1 at the full levy during 1989, 1990 and 1991 , proven in accordance with paragraph 5. 4. The 63 150 head shall be allocated in proportion to the quantities applied for by the eligible importers. 5. Proof of import and export shall be provided exclu ­ sively by means of the customs document of release for free circulation or the export document. Article 3 1 . Importers who on 1 January 1992 were no longer engaged in any activity in the beef and veal sector shall not qualify for allocation pursuant to Article 2 (2) (a). 2. Companies formed by mergers of companies each having rights under Article 2 (3) shall benefit from the same rights as the companies from which they were formed. HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community, at full levy, of live bovine animals falling within CN code 0102 90 10 as referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 shall be subject to the management measures laid down in this Regulation. Article 4 1 . Licence applications may be presented only in the Member State in which the applicant is registered. 2. For the purposes of Article 2 (2) (a), importers shall present the import applications to the competent authori ­ ties together with the proof referred to in Article 2 (5) by 4 June 1992 at the latest. After verification of the documents presented, Member States shall forward to the Commission, by 18 June 1992 at the latest, a list of importers who meet the conditions for acceptance, showing in particular their names and addresses and the numbers of animals imported at the full levy during each of the reference years. 3 . For the purposes of Article 2 (2) (b), importers may lodge import applications until 4 June 1992, together with the proof referred to in Article 2 (5). Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica ­ tion, all applications from that person shall be inadmis ­ sible. Applications may not concern a quantity larger than the available quantity. After verification of the documents presented, Member States shall forward to the Commission, by 18 June 1992 at the latest, a list of applicants and the quantities requested. Article 2 1 . Import licences for 1992 may be issued in respect of not more than 210 500 animals weighing 80 kilograms or less. 2. The referred to in paragraph 1 shall be split into two parts, as follows : (a) the first part, equal to 70 %, i.e. 147 350 head, shall be allocated among importers who can furnish proof of having imported animals within the meaning of Article 1 during 1989, 1990, or 1991 at the full levy and who are entered in the official register of a Member State ; (') OJ No L 331 , 2. 12. 1988, p. 1 . (2) OJ No L 151 , 15. 6. 1990, p. 29. f) OJ No L 241 , 13. 9. 1980, p. 5. (4) OJ No L 83, 3 . 4. 1991 , p. 6. No L 145/44 Official Journal of the European Communities 27. 5. 92 Verordnung (EWG) Nr. 1350/92 Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 1350/92 Regulation (EEC) No 1350/92 RÃ ¨glement (CEE) n ° 1350/92 Regolamento (CEE) n. 1350/92 Verordening (EEG) nr. 1350/92 Regulamento (CEE) n? 1350/92. 4. All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes I and II in the case where applications have been lodged. Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted. 2. As regards the applications referred to in Article 4 (3), if the quantities in respect of which applications are made far exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percen ­ tage. If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application, the allocation shall be by drawing lots, by batches of 100 head. Article 6 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence. 2. Licence applications may be presented only in the Member State in which the import application was lodged. 3 . Licence applications and licences shall contain : (a) In section 20, one of the following entries : Article 4a ( 1 ) of Regulation (EEC) No 2377/80 shall not apply. 4. Notwithstanding Article 4a (2) of Regulation (EEC) No 2377/80, at the request of importers licences shall be issued  during the period from 1 to 15 July 1992 for up to 100 % of the allocated quantity,  during the period from 1 to 15 October 1992 for the remaining quantity but for a maximum of 30 % of the allocated quantity. The number of animals for which a licnece is issued shall be expressed in units. Where necessary, numbers shall be rounded up or down, as the case may be. 5. Notwithstanding Article 4 (c) of Regulation (EEC) No 2377/80, import licences shall be valid for 90 days from the date of actual issue. 6. Licences issued shall be valid throughout the Community. 7. Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 The security provided for in Article 6 (2) of Regulation (EEC) No 2377/80 shall be lodged when the licence is issued. Article 8 Regulation (EEC) No 1023/91 is hereby repealed. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Peso por cabeza de 80 kg como maxima VÃ ¦gt pr. dyr hÃ ¸jst 80 kg Stiickgewicht nicht mehr als 80 kg B&amp;pog avd £&lt;bo 6%i 7tA £ov TCOV 80 kg Weight per head not more than 80 kg Poids par tete n'excedant pas 80 kg Peso per capo non superiore a 80 kg Gewicht per dier ten hoogste 80 kg Peso por cabe?a nao superior a 80 kg Licences shall apply only to products thus describe ; (b) in section 20, one of the following entries : Reglamento (CEE) n ° 1350/92 Forordning (E0F) nr. 1350/92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission 27. 5 . 92 Official Journal of the European Communities No L 145/45 ANNEX I EEC Fax No (32-2) 236 60 27 Application of Article 2 (2) (a) of Regulation (EEC) No 1350/92 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR IMPORT Date : period : Member State : Quantity imported (head)Serial number Applicant (name and address) Total for thethree years 1989 1990 1991 Total Member State : Fax No Tel . No L 145/46 Official Journal of the European Communities 27. 5 . 92 ANNEX II EEC Fax No (32-2) 236 60 27 Application of Article 2 (2) (b) of Regulation (EEC) No 1350/92 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT Date : period : Member State : Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No Tel.: